Citation Nr: 0314402	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  94-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral bunions.

2.  Entitlement to service connection for a disorder causing 
leg pains (shin splints).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from June 1983 to May 1986.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, dated in September 1991.  That decision denied 
the veteran's claims of entitlement to service connection for 
a right knee condition, right lower abdominal pain, a nervous 
condition claimed as depression, leg pain (shin splints), and 
a bilateral foot condition including bunions and Raynaud's 
phenomenon.  The denials of service connection and ratings 
assigned were duly appealed.

In June 1996, the Board of Veterans' Appeals (Board) issued a 
decision denying service connection for a right knee 
disability.  The remaining issues, a bilateral foot disorder 
to include bunions and Raynaud's syndrome, a psychiatric 
disorder, and a disorder causing lower abdominal pain were 
all remanded for further development.

In July 1999, a hearing officer granted service connection 
for Raynaud's phenomena of both feet, assigning a 20 percent 
rating for each foot, and irritable bowel syndrome (lower 
abdominal pain).  

In June 2002, the RO granted the veteran's claim of service 
connection for post-traumatic stress disorder (PTSD).  Thus, 
the only issues remaining in appellate status are service 
connection for bilateral bunions and leg pains (shin 
splints).  The veteran's representative attempted to withdraw 
these remaining issues in October 2002, because the grant of 
service connection for PTSD in June 2002 had established a 
100 percent disability rating dating back to July 1991.  
However, under 38 C.F.R. § 20.204(c) (2002), the veteran must 
withdraw her substantive appeal because she personally filed 
the appeal in August 1992.  A representative may only 
withdraw on behalf of a veteran with that veteran's express 
written consent.  Id.  The Board attempted to verify the 
veteran's wishes by a March 2003 letter but no response was 
received.  Accordingly, the Board will proceed with its 
appellate review. 
As noted, the Board remanded the issues that are the subject 
of this decision in June 1996.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's bilateral bunions began during active 
service.

3.  There is no competent evidence that causally links a 
current diagnosis of a bilateral leg disability manifested by 
pain, aside from the already service-connected Raynaud's 
phenomena, or shin splints to any incident of service.


CONCLUSION OF LAW

1.  Bilateral bunions were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303 (2002).

2.  Bilateral shin splints were not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate her service connection 
claim by various documents.  For example, the veteran was 
advised of the applicable criteria concerning service 
connection by the March 1992 Statement of the Case (SOC) and 
subsequently issued Supplemental SOCs (SSOC).  These SSOCs 
include those issued in May 1993, October 1993, March 1994, 
July 1999, February 2000, and June 2002.  The Board was 
communicated with telephonically on October 2001 regarding 
her claims of service connection and a letter memorializing 
this conversation was sent, with no reply, on the same date.  
The veteran was also notified of the various evidentiary 
inadequacies of her case by the June 1996 Board remand.  The 
Board notes that the VCAA made no substantive change in the 
statutory or regulatory criteria that govern service 
connection.  In addition, the SOC indicated that VA would 
request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the veteran is apparently no longer responding to 
attempts at communication by the VA or her service 
organization representatives.  The AMVETS representative 
asked a memorandum be put in the veteran's claims folder 
noting that there have been numerous attempts to contact the 
veteran without any results.  As noted in the introduction, 
the AMVETS representative requested to withdraw the veteran's 
appeal for the issues of service connection for bilateral 
bunions and leg pains/shin splints, because they were 
satisfied with the 100 percent disability rating awarded the 
veteran for PTSD by the RO hearing officer in June 2002.  The 
Board attempted to clarify the veteran's desire to continue 
with this appeal by a March 2003 letter but no response was 
received.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Factual Background

Review of the veteran's service medical records reveals 
several relevant complaints.  A notation of moderate 
bilateral pes planus was made on the veteran's entrance 
examination in March 1983.  In August 1983, the veteran 
complained of leg pain.  Anterior tibial tenderness was noted 
without erythema, swelling, or heat.  The impression was shin 
splints.  

In January 1986, the veteran was noted to complain of 
problems with her left foot - bunion, callus, etc.  A 
podiatry evaluation was requested.  In March 1986, a 
podiatrist noted that the veteran complained of pain in her 
toes.  This primarily occurred in cold weather, and the 
veteran had the same problems three to four years earlier 
while a civilian.  The veteran's toes were purplish-red in 
color with trophic changes probably due to rubbing in her 
shoes.  Her toes were cold; in addition, the veteran said her 
fingers were usually cold.  She was noted to have been a 
cigarette smoker, but quit in April 1984.  The impression was 
Raynaud's phenomena.  (As noted above, service connection and 
20 percent ratings are currently in effect for Raynaud's 
phenomena of both feet.) 

In May 1986, the veteran was again seen by the podiatry 
clinic.  She was noted to have pronation with pes planus.  
She had a full range of motion.  A brace slip for molded 
orthotics was issued.  The disorder was noted to be "EPTS" 
or existed prior to service.

Post service treatment records show the veteran was treated 
various foot complaints.  The majority of her symptoms are 
associated with her service-connected Raynaud's phenomena and 
will not be addressed herein.  

The veteran was treated by a VA podiatrist in June 1991.  She 
was noted to complain of shin splints.  She was noted to have 
bunions bilaterally.  She was noted not to use shin splints.  
Bilateral muscle fatigue was diagnosed.  

A second treatment note dated in June 1991 recorded the 
veteran's complaint of leg pain for one year.  She was notice 
to experience the pain after riding her bike.  She was also 
noted to have foot pain secondary to bunions.  The diagnosis 
was shin splints type syndrome secondary to inadequate home 
exercise program and improper footwear.  

In July 1991, the veteran was seen for evaluation of chronic 
fatigue and chronic calf/thigh pain of one year's duration.  
She was noted to have diagnosed with chronic fatigue 
syndrome.

A May 1992 VA hospitalization report notes the veteran was 
admitted for evaluation of chronic bilateral pain of unclear 
etiology for two years.  She reported the onset of pain upon 
resuming bike riding after a two to three month lapse.  She 
then tapered her exercise, but the pain persisted.  The 
veteran stated that the pain was primarily in the anterior 
tibial area, but radiated to the anterior thighs and 
occasionally to the hips.  The lower leg pain was sharp and 
shooting while engaged in activity, but later became a dull 
and pressured ache.  The physical examination was noted to 
show only that the veteran was suffering from chronic 
bilateral leg pain.  No clear diagnosis was made. 

The veteran testified at the RO in March 1998.  She reported 
that she had two surgeries on the left foot.  She noted that 
she had both bunions and flat feet before they went into 
service.  (Hearing Transcript. at 55).  She reported that a 
doctor had told her that her leg pains were related to 
tension or stress.  (Hearing Transcript. at 57).  She alleged 
surgical malpractice by the private podiatrist that operated 
on her left foot.

The veteran was examined by VA in August 2000.  She 
complained that she needed to wear orthotics.  She reported 
having one pair of these shoes.  The majority of the 
examination addressed symptomatology associated with her 
service-connected Raynaud's phenomena.  

The veteran was examined by VA in October 2000.  She was 
noted to have had a bunionectomy and repair of hammertoe on 
the left foot in the past.  The veteran had a full range of 
motion in all extremities.  All pulses were palpable 
bilaterally.  On examination, there was evidence of 
previously healed ulcers on multiple toe areas and scars 
present from previous bunionectomies and hammertoe surgery.  
The diagnosis was Raynaud's phenomenon.  

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection requires competent 
evidence of a relationship between a current disability and 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  Absent such evidence in this case, service 
connection is not established. 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2002); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2002).

Analysis

Review of the evidence of record reveals that the veteran was 
noted to have pes planus at her examination upon entering 
service.  While the veteran  testified in March 1998 that in 
addition to her flat feet she also had bunions at the time of 
her entry into service, the pre-enlistment examination did 
not show bunions.  The service medical records show 
complaints and treatment for shin splints early in her period 
of active service.  Near the end of her service, the veteran 
complained of painful calluses and bunions.  The veteran was 
ultimately treated for ulceration that has been linked to her 
currently service-connected bilateral lower extremity 
disorder, Raynaud's phenomena.  

In the early 1990's, the veteran complained of pain in her 
lower extremities and bunions.  She eventually underwent 
surgery to correct her bunions.  The pain complained of by 
the veteran in the early 1990's appears to be related to the 
service-connected Raynaud's phenomena.  Recent VA 
examinations and treatment do not diagnose any independent 
disorder causing leg pain or shin splints.  

With regard to the veteran's claim of service connection for 
leg pain/shin splints, it is the Board 's judgment that the 
preponderance of the evidence shows that the veteran's leg 
pain, to the extent it is a current problem, is related to 
her service-connected Raynaud's phenomena and that the 
medical evidence shows no other current diagnosis of an 
underlying disability causing leg pain or shin splints.  It 
is pertinent to note that, even if the leg pain was not part 
of an already service-connected condition, it has been held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The Board has considered the veteran's assertion that her leg 
pains/shin splints are related to service.  As a lay person, 
the veteran is competent to relate and describe symptoms, 
which have been primarily pain.  However, to the extent that 
leg pain may have multiple causes, a determination as to the 
etiology of the leg pain in this case requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. at 93; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
veteran's personal opinion as to the origins of her leg 
pains/shin splints is not competent evidence required to 
establish service connection.  

After a consideration of all of the entire record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral leg pains/shin 
splints.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

As to the remaining issue on appeal, the evidence shows that 
the veteran's bunions were present during service and 
eventually required surgical correction in the mid 1990's.  
While there is no competent medical evidence of record that 
specifically links the post-service bunions to service, given 
the findings related to bunions recorded in the service 
medical records and the post-service findings of bunions 
beginning in the early 1990s, within about 5 years of 
service, which eventually required surgical correction, it is 
the Board's judgment that the evidence is in relative 
equipoise as to whether the veteran's current bunions are 
manifestations of the same chronic disorder noted in service.  
38 C.F.R. § 3.303.  Accordingly, the Board finds that service 
connection for bilateral bunions is warranted.








ORDER

Service connection for bilateral leg pains/shin splints is 
denied.
 
Service connection for bilateral bunions is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

